          Case 5:20-cv-03094-SAC Document 3 Filed 04/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


DARRELL L. FARMER,

               Petitioner,

               v.                                                  CASE NO. 20-3094-SAC

DAN SCHNURR, Warden,
Hutchinson Correctional Facility,

               Respondent.


                                 ORDER TO SHOW CAUSE

        This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

The Court has conducted an initial review of the Petition under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts. For the reasons that follow, the Court

directs Petitioner to show cause why this matter should not be dismissed.

Background

        Petitioner was convicted in 2003 in the district court of Montgomery County of first-

degree felony murder, criminal discharge of a firearm at an occupied vehicle, aggravated

burglary, aggravated battery, and aggravated assault. Petitioner appealed his convictions and

sentences, and the Kansas Supreme Court affirmed on February 1, 2008. State v. Farmer, 285

Kan. 541, 175 P.3d 221 (Kan. 2008). On August 19, 2008, Petitioner filed a petition for writ of

habeas corpus in this Court. See Farmer v. Cline, Case No. 08-3210-KHV-JPO (D. Kan.). The

habeas petition was dismissed without prejudice on February 19, 2009.

        In January 2009, Petitioner filed a state habeas action, which was denied on July 17,

2012.   Petitioner appealed the denial of his state habeas. See Farmer v. State, 326 P.3d 1090

(Table), 2014 WL 2871314 (Kan. Ct. App. June 20, 2014). The Kansas Court of Appeals


                                                1
          Case 5:20-cv-03094-SAC Document 3 Filed 04/23/20 Page 2 of 3




affirmed in part, reversed in part, and remanded for an evidentiary hearing on Petitioner’s claim

of ineffective assistance of counsel to address why an involuntary intoxication defense and jury

instruction were not pursued. Id. at *6.     On remand, the Montgomery County District Court

rejected Petitioner’s claim that he was ineffectively represented during the jury trial. See Farmer

v. State, 401 P.3d 175 (Table), 2017 WL 3327142 (Kan. Ct. App. Aug. 4, 2017). The Kansas

Court of Appeals affirmed the district court on August 4, 2017. Id.

       On August 17, 2017, Petitioner filed a pro se motion to correct sentence. See State v.

Farmer, No. 02-CR-283, Montgomery County District Court. The matter is currently pending

on appeal before the Kansas Supreme Court. See State v. Farmer, Case No. 121534 (docket

showing appellee brief due May 6, 2020) (Kan. Sup. Ct.). Petitioner filed his current Petition for

writ of habeas corpus on March 26, 2020.

Discussion

       A state prisoner must exhaust all available state-court remedies before pursuing federal

habeas relief unless it appears there is an absence of available state corrective process or

circumstances exist that render such process ineffective to protect the petitioner’s rights. See 28

U.S.C. § 2254(b)(1); see also Bland v. Sirmons, 459 F.3d 999, 1011 (10th Cir. 2006) (“A state

prisoner generally must exhaust available state-court remedies before a federal court can consider a

habeas corpus petition.”). Because Petitioner’s state criminal case is pending on appeal, he should

show good cause why his Petition should not be dismissed without prejudice to refiling after his

state criminal matter is resolved.

       IT IS THEREFORE ORDERED THAT Petitioner is granted until May 18, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why his Petition should not be dismissed without prejudice to refiling after his state

criminal matter is resolved.

                                                 2
  Case 5:20-cv-03094-SAC Document 3 Filed 04/23/20 Page 3 of 3




IT IS SO ORDERED.

Dated April 23, 2020, in Topeka, Kansas.



                                  s/ Sam A. Crow
                                  Sam A. Crow
                                  U.S. Senior District Judge




                                     3
